                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BYRON CHAPMAN,                                    Case No. 18-cv-06693-SVK
                                   8                    Plaintiff,
                                                                                           SUA SPONTE JUDICIAL REFERRAL
                                   9             v.                                        FOR PURPOSE OF DETERMINING
                                                                                           RELATIONSHIP
                                  10     ELI MUNDO, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the above

                                  14   captioned case is referred to the Honorable Edward J. Davila to determine whether it is related to

                                  15   Chapman v. Mundo’s Cafe et al., 16-cv-02893-EJD.

                                  16          SO ORDERED.

                                  17

                                  18   Dated: November 13, 2018

                                  19

                                  20
                                                                                                   SUSAN VAN KEULEN
                                  21                                                               United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
